FILED
                            NOT FOR PUBLICATION                               JUN 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50355

               Plaintiff - Appellee,              D.C. No. 3:10-cr-01110-LAB

  v.
                                                  MEMORANDUM *
JOEL PEREZ-AGUIRRE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Joel Perez-Aguirre appeals from the 51-month sentence imposed following

his guilty-plea conviction for attempted entry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perez-Aguirre contends that the district court imposed a substantively

unreasonable sentence because it focused too heavily on his criminal history and

did not account for his motive in returning to the United States. In light of the

totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a), the

district court’s sentence within the Guidelines range is substantively reasonable.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-50355